Citation Nr: 1759472	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO. 14-02 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for PTSD. 


REPRESENTATION

Veteran represented by:	Michael J. Brown, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel


INTRODUCTION


The Veteran had active military service from June 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran and his wife testified before the undersigned Veterans Law Judge at a videoconference hearing in August 2017. A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1. A May 2009 rating decision denied service connection for PTSD. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the appellate period, and that decision became final. 

2. The evidence associated with the claims file subsequent to the May 2009 rating decision is neither cumulative nor redundant of the evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claim. 

3. The competent and credible evidence of record is at least in equipoise that the Veteran's PTSD is causally or etiologically related to an in-service stressor. 



CONCLUSIONS OF LAW

1. The May 2009 rating decision is final. 38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2. New and material evidence sufficient to reopen the claim of service connection for PTSD has been received. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

3. The criteria for service connection for PTSD have been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim. 
38 U.S.C. § 5108; 38 C.F.R. § 3.156. When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The submission of new and material evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim. Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease. See Barnett v. Brown, 83 F.3d at 1384; Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material. See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). Shade further held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim." Id. Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim. Id. Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510 (1992). If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999). Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

At the August 2017 hearing, the Veteran contended that his PTSD is caused by or related to his active service. He explained that he was in the infantry for about four months in Vietnam and injured his knee while in the field. Once the Veteran was discharged, he experienced nightmares, anxiety, and depression. Further, the Veteran stated that he has been taking medication to treat his PTSD symptoms since shortly after his discharge. 

Upon review of the record, the Board finds that the testimony presented at the August 2017 hearing constitutes new and material evidence. Specifically, the Board finds the Veteran competent to describe his in-service fear of hostile military activity. As such, the Veteran's testimony relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD. Accordingly, new and material evidence has been received, and the claim for entitlement to service connection for PTSD is reopened.

II. Service Connection

Generally, to establish service connection for PTSD a Veteran must show: (1) current diagnosis of PTSD under DSM-5; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a causal relationship between the present disability and the in-service stressor. 38 C.F.R. § 3.304(f)(1), 4.125(a). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 U.S.C. § 1154 (b); 38 C.F.R. § 3.304 (f)(1).

As an initial matter, during the course of the appeal the regulations pertaining to psychiatric disorders were amended. See 79 Fed. Reg. 45,093 (August 4, 2014) (effective August 4, 2014). Specifically, the regulations were updated so that all psychiatric diagnoses must be in conformity with diagnostic criteria in the DSM-5, as opposed to the DSM-IV. Id. However, the regulation states that it was not the intent of the Secretary to have the rule change apply to cases that had been certified to or were pending before the Board at the time of the change. Id. As the Veteran's claim was pending before the Board prior to August 4, 2014, whether the Veteran has a diagnosis of PTSD will be determined based on the criteria in the DSM-IV.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

At the outset, the Board finds the Veteran has a current diagnosis of PTSD. As such, the first element of service connection is met. The Board also finds that the Veteran presented credible supporting evidence that in-service stressors occurred. The Veteran presented letters that he wrote to his mother and his wife, then fiancé. In the letters, the Veteran referenced rocket attacks, combat, and caring for wounded soldiers. In a June 1969 letter, the Veteran wrote that during a rocket attack a fellow solider cried in his arms. The Veteran wrote that he was also scared during the rocket attack. In a February 1970 letter, the Veteran wrote that he was anxious as a nearby base was heavily hit. In a separate February 1970 letter, the Veteran wrote that when he was in combat he did kill enemy combatants. A review of the records show that the Veteran was part of the infantry and even received a marksman badge. The records also show that the Veteran was injured in service. Further, the Board finds that there is no clear and convincing evidence contradicting the Veteran's statement. The Board thus concedes the occurrence of the Veteran's reported in-service stressors.As such, the second element of service connection has been met. What remains for consideration is whether the Veteran's PTSD is related to his in-service stressor. 

In the August 2010 VA examination, the Veteran reported several traumatic events, including a time when he visited an orphanage in Bien Hoa. The examiner noted that the Veteran appeared to have problems with his memory which could be a byproduct of his depressed mood and attention and concentration deficits. However, as the events and stressors as reported by the Veteran could not be confirmed, the examiner stated that he would have to speculate to establish a nexus between the Veteran's depression and his military career.  

In contrast, the Veteran submitted a January 2008 psychological evaluation from the Veteran's treating licensed clinical social worker. The social worker conducted a comprehensive psychological evaluation of the Veteran and diagnosed him with PTSD. She opined that the Veteran's PTSD is a direct result of his participation in the Vietnam War, as evidenced by symptoms such as re-experiencing phenomena, avoidance behavior, numbing of responsiveness, and autonomic hyperactivity. 

As the VA examiner's opinion is inconclusive and the Veteran presented a positive private opinion, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's PTSD is causally related to his in-service stressor. As such, in the light most favorable to the Veteran, the Board finds the final element of service connection has been met.  

In conclusion, the Board finds that the Veteran has a current diagnosis of PTSD, and the medical evidence is at least in equipoise that the Veteran's PTSD is causally related to his conceded in-service stressors. The Board thus finds that service connection for PTSD is warranted. 38 C.F.R. §§ 3.102, 3.310.


ORDER

New and material evidence having been received; the claim for service connection for PTSD is reopened.

Entitlement to service connection for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


